ACCEPTED
                                                                                                      01-15-00685-CV
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                8/14/2015 11:29:19 AM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                                      No. 01-15-00685-CV

                                                                                FILED IN
                           IN THE FIRST      COURT OF APPEALS            1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                      HOUSTON, TEXAS                     8/14/2015 11:29:19 AM
                                                                         CHRISTOPHER A. PRINE
                                                                                  Clerk

                                      IN   RE AMY WILLIAMS,
                                                                     Relator.



              Original Proceeding from the 3 09"’ Judicial District Court
             Harris County, Texas, Hon. Sheri Y. Dean, Judge Presiding


                REAL PARTY IN INTEREST’S RESPONSE TO
              RELATOR’S MOTION FOR EMERGENCY RELIEF

TO THE HONORABLE FIRST COURT OF APPEALS:
        Real Party in Interest Harold Holmes (“Holmes”) ﬁles             this     Real Party    in


Interest’s   Response   to the    Motion for Emergency Relief to the Relator’s Motion

for Emergency Temporary Relief ﬁled by Relator                 Amy   Williams (“Williams”),

and   in support thereof, respectfully     shows as follows.

        1.     On   June    19,   2009, Judge Frank Rynd, of the 309” Judicial District

Court of Harris County, signed the Order, which related to the payment and

collection of child support arrearages and attomey’s fees,           which   is   attached hereto

as Exhibit “A,” and incorporated for all purposes herein.

        2.     On   July 17, 2009, Holmes’s attorney filed a Motion to Modtfv,

Correct, or   Reform Judgment, which            related to the   payment and        collection of
                                                1
child support arrearages and attomey’s fees,                   which   is   attached hereto as Exhibit

“B,” and incorporated for all purposes herein.

        3.       On October        1,   2009,   this   Court signed the Final Reformed Order,

which   is   the current order governing the             payment and collection of child support

arrearages and attomey’s fees, which                    is   attached hereto as Exhibit “C,” and

incorporated for     all   purposes herein.

        4.       Since 2009, the enforcement and collection methods taken by

Williams and her counsel have been an issue                   in this case.   Following Judge Rynd’s

Order signed on June              19,   2009, William’s counsel issued a “Judicial Writ of

Income Withholding           to   Employer”      that withheld $2,311.95 a          month without the

Court’s approval of such amount, which                  is   attached as Exhibit   A to the Motion   to


Modify, Correct, or Reform Judgment, see attached Exhibit “B.” Following the

hearing on Holmes’s Motion to Modify, Correct, or                           Reform Judgment—which

considered William’s ability to issue a withholding order for collection of child

suppoIt—Judge Rynd made speciﬁc rulings regarding the enforcement and

collection of child support arrearages and attorney’s fees in this matter in his Final

Reformed Order,            speciﬁcally limiting the monthly             amount     to   be withheld and

specific limitations       on enforcing the order, see attached Exhibit “C.”

        It is   important to note that in both the Order, signed on June 19, 2009 and

the Final       Reformed Order, Judge Rynd ordered                  that    Williams was only given a
judgment for attorney’s fees and gave Williams no authority                  to   withhold for the

attomey’s fees awarded.

       Section l58.005l(a) of the Texas Family Code, upon in which Williams

relies, states that:   “In addition to an order for income to be withheld for child


support, including child support and child support arrearages, the court               may render

an order that income be withheld from the disposable earning of the obligor to be

applied towards the satisfaction of any ordered attomey’s fees and costs resulting

from an action to enforce child support under            this title.”   Although Judge Rynd had

authority to issue a    wage withholding order           for attomey’s fees in this matter, per


Section l58.005l(a), the decision to allow a                wage withholding order        for this


purpose was     at his discretion      and Judge Rynd,            in fact, did    not order wage

withholding for attorney’s fees in     this case.


       5.     On   July 28, 2015,       when     counsel appeared before the Court, the

Honorable Judge Sheri Y. Dean, did not have the              ability to hear this case   due   to the


Court’s docket on that date. In an effort to        manage       the Court’s docket, Judge     Dean

reset this case for hearing    on October   2,   2015. Also on July 28, 2015, Judge Dean

ordered that the child support withholding order be temporarily stayed until the

Court could hear       this matter   on October     2,   2015.    Judge Dean clearly stated        to


counsel that the withholding order would resume, in the event that the Court found

outstanding child support arrearages.            In accordance with Judge           Dean’s   ruling,
Holmes’s counsel submitted two proposed orders                                 to effectuate      Judge Dean’s

ruling.    The       first   order, signed      by Associate Judge Beverly Malazzo, terminated

withholding for child support until October                          2,   2015, which   is   attached hereto as

Exhibit “D,” and incorporated for                       all   purposes herein. The second order, also

signed by Associate Judge Beverly Malazzo, resumes withholding for child

support on October 2, 2015, which                             is    attached hereto as Exhibit “E,” and

incorporated for             all   purposes herein. In the event that Judge Dean determines that

child support         is   owed     at   the October 2, 2015 hearing, the withholding order will be

in place.           Williams claim that             this case requires       emergency       relief is inaccurate


because, as the orders stand now, withholding from Holmes’s wages resumes on

October        2,   2015, unless there         is   ruling in Holmes’s favor        by Judge Dean on         that


date.


          6.         In the Final Reformed             Order described above, Holmes was ordered               to


make all payments through                   the Texas Child Support State Disbursement Unit, P.O.

Box 659791, San Antonio, Texas 78265-9791. The Texas Child Support

Disbursement Unit Payment Record                              is    attached hereto as Exhibit “F,” and

incorporated for             all   purposes herein. This payment record shows that as of August

13,   2015, Harold Holmes has paid approximately $53,781.85 through the Texas

Child Support Disbursement Unit.                         Williams complains that because Holmes’s

pleadings stated, as of June 2016, there                           was   a remaining balance the obligation
remained unsatisﬁed. However, as of July 28, 2015, as demonstrated by Holmes’s

child support      payments   in the   month of July      (as   of the date of the hearing in

question)   Holmes had paid     his child support obligation to      Amy Williams in full.
      The requested        relief   by Williams     is   to continue to garnish Holmes’s

income through a wage withholding order                        for attorney's fees,   which   is


improper and was           specifically not   ordered by Iudge Rynd             in the   Final

Reformed Order.

                              CONCLUSION AND PRAYER
      For    all    of the foregoing reasons, Real Party in Interest Harold Holmes

respectfully       prays that the Court deny Relat0r’s Motion for                 Emergency

Temporary Relief.

                                                    Respectﬁilly submitted,

                                                    FULLENWEIDER WILHITE
                                              By:         Lauren E. Waddell
                                                         /s/
                                                    Lauren E. Waddell
                                                    State Bar No. 24036440
                                                    4265 San Felipe Street, Suite 1400
                                                    Houston, Texas 77027
                                                    Telephone: (713) 624-4100
                                                    Facsimile: (713) 624-4141
                                                    E-mail: lwaddellgwfullenweidercom
                                                    ATTORNEY FOR
                                                    REAL PARTY IN INTEREST
                                                    HAROLD HOLMES
                                         By:     /s/ John A. Ramirez
                                               John Anthony Ramirez
                                               State Bar No. oo7848o8
                                               917 Franklin, Suite 510
                                               Houston, Texas 77002
                                               Telephone: (713) 224-9900
                                               Facsimile: (713) 224-9903
                                               E-mail: jaramirez.law@gmail.com
                                               ATTORNEY FOR
                                               REAL PARTY IN INTEREST
                                               HAROLD HOLMES

                      CERTIFICATE OF COMPLIANCE
       Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that
this response was prepared in Times New Roman 14-point font, and contains 929
words, and that this number was calculated using the word count program of
Microsoft Word, which is the program that was used to prepare this document.

                                                   /s/  Lauren E. Waddell
                                                       Lauren E. Waddell
                          CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing Real Party in
Interesfs Response to Relator’s Motion for Emergency Relief has been served
electronically via e-ﬁling on the following counsel of record, this 14th day of
August, 2015:

Honorable Sheri Y. Dean
District Judge, 309'h Judicial District   Court of Harris County, Texas
201 Caroline, 16”‘
                 Floor
Houston, Texas 77002

Steven A. Sinkin
Andrew Ross
Sinkin Law Firm
105 West Woodlawn
San Antonio, Texas 78212

                                               /s/Lauren E. Waddell
                                              Lauren E. Waddell
                                                                 \         ‘
                                                                                       000 7 03 0.2a                                      ‘3\/



                                                                                                           L                                                  iiiex
                                                                               Cause No. 703634]

                 In the Interest of
                                                                                                   I.
                                                                                                        °’°"
                                                                                                                 D    D    In the District            Court

                 Glenna Noel Holmes                                                                                       3309'“   Judicial District

                 A Child                                                                                                  Harris County, Texas



                                On December          18,   2007, came on to be hcard        Amy Williams’ 0riginalAnswer and
                 Aﬁinnative Relief and Request for Sanctions, Original Answer to Intervention and Request for

                 Sanctions, and First Amended Original Answer to First Amended Intervention                                      and Request for

                 Sanctions, Sinkin            & Barretto, P.L.L.C.’s              Original Answer to Second Amended Intervention

                 and Request for Sanctions, Karen Marvel‘s Original Answer to Second Amended Intervention

                 and Request for Sanctions, Harold‘ F. Holmes’ Emergency Motion                                  to   Release Child Support

                 and/or to Dispute the Amount ofArrearages Stated in Child Support Lien and/or to Resolve

                 Ownership Interest with Respect                     to   Property Subject to Child Support Liens and Motion                  to


                 Dismiss Notice of Writ of Withholding or in the Alternative Motion for Leave to File a Motion to

                 Stay Issuance of Writ of Withholding, and Patricia Holmes’ Second Amended Intervention To

                 Resolve Interest in Property Subject To Child Support Liens.

                                All matters of law and fact were submitted to the Court.                       The Court ﬁnds      it   has

                 jurisdiction           of the partim and the subject matter of this             case. All     persons entitled to notice were

0'i"_6




1
             L   properly notiﬁed.            A record of testimony was made, £5,                                       33 h
Page                            IT IS    ORDERED that Amy William is granted and rendered a judgment for child-
     -




                 support arrearagcs, including accrued interest against Harold F.                              Holmes   in the   amount of
 4277823l




                 3   1-19,’,   ‘fall.   70   as of   fl/Ni          I9’. 31 0    D9    ,   the date ofrcndition ofthis judgment, such


                                                                6 percent simple interest per year until the date the judgment
 Number:




                 judgment bearing interest                 at                                                                                    is   paid,


  Document
                 andisrcndcrodon                30191.             IQ,      Q0133            .




                                                                                                                                              Pagclnfﬁ



                                                                                      A
 Cettiﬁed
           Attorney's Fees

                      IT IS   ORDERED that ajudgment for attomey's fees of$                              ,5’   00 0.         01)     are taxed


           as costs against            Harold   F.   Holmes, and Harold F. Holmes               is   ORDERED to pay those fees, by
           cash, cashier's check, or            money order, directly to Steven A. Sinkin                & Karen L. Marvel, at
           Sinldn    & Man/el,          105 West Woodlawn, San Antonio, Texas 78212 and                        Shawn Casey, PO. Box

           27247, Houston, Texas 77227. The attorney                       may enforce this order for fees in the attorney's

           own name and such judgment bearing interest at the maximum rate provided by law ﬁom the

           date this order is rendered until paid.

                     In the event         of an unsuccessful appeal        (direct or indirect) to the Court               of Appeals by

           Harold     F.   Holmes an additional judgment of S                     -
                                                                                      Q’                 for attomcy’s fees is granted


           in favor   of Steven A. Sinkin              & Karen L. Marvel and Sinkin & Marvel and Shawn Casey and
           against   Harold F. Holmes.                In the event   of mi unsuccessful     petition for review or indirect appeal


           to the   Supreme Court of Texas by Harold                  F.   Holmes an additional judgment of

           S          ‘jl 2
                              '
                                             for attomey’s fees is granted in favor             of Steven A. Sinkin           & Karen L.
           Marvel and Sinkin & Marvel and Shawn Casey and                             against   Harold    F.   Holmes. In the event the

           petition for review or indirect appeal to the               Supreme Court of Texas by Harold                      F.    Holmes   is



           granted and ultimately unsuccessful, an additional judgment of S                                ~   Q   '                   for


           attomcy’s fees         is   granted in favor of Steven A. Sinkin            & Karen L. Marvel and Sinkin &
of6



2          Marvel and      Shawn Casey and against Harold                   F.   Holmes. In the event of the ﬁling of a petition
Page


    -



           for bankruptcy         by Harold      F.   Holmes an additional judgment of S                  -Q           ‘
                                                                                                                                      for

42778231




           attomey‘s fees         is   granted in favor of Steven A. Sinkln           & Karen L. Marvel and Sinkin & Marvel
Number:
           and   Shawn Casey and against Harold F. Holmes for the collection of child support. The

           attorney   may enforce this judgment for fees in the attorney's own name and such judgment
Document




                                                                                                                                       Page 2 of 6
Certiﬁed
            bearing interest at the    maximum rate provided by law from the date this order is rendered until

            paid.


                      IT IS   (3RDERED that Amy Williams is granted and rendered a judgment for court costs
            of$               -   against   Harold        F.   Holmes. Such judgment              for court costs bearing interest at




                                                                                                                                        ~
            the maximum rate provided by law from the date this order                       is    rendered until paid.

                      IT IS ORDERED          Amy Williams is entitled to issue child support                       liens, lcvics,       and

            writs of income withholding as remedies for the collection                    of unpaid child support. ltlﬁ




            su                evy,

            Ordcrfar Mthhalding

                      IT IS ORDERED that             in addition to all other remedies available to enforce the                     ,


                                                                       \spn~m'h‘s£5B #1-.eTE-)d4$Fi9M1L7Gx_@

                                        ~~
            arrcarages enumerated above shall be payablqihrough ajudici                                writ of withholding from

                                                          l~\   go       plww w           i «l’   ‘-
                                                                                                    by the Texas Family Code. lTI
                                                                                                                         _


            earnings for child suppo
                                                           -~   A
                                                                                             ---c
                                                                                     ~~
                                                                           ~




            FURTHER ORDERED that diejudicial writ of withholding from earnings for child support
            shall   be binding on Harold F. Ilolmes's present employer and                          all   subsequent employers.

                      IT IS   ORDERED that all child support payments be made to:
                                                                    Texas Child Support
of6                                                            State Disbursement Unit
3                                                                    PO. Box 659791
Page                                                      San Antonio,         TX 78265-9791
     -




                     IT IS ORDERED that Harold F. Holmcs's address for service is 9902 Towne Tower Lanc,
427'/823l




            Sugar Land, Texas 77478.          I'l'   IS   FURTHER ORDERED that Harold F. Holmes shall notify in
                                             & Marvel at
Number:




            writing this   Court Sinkin                              105 West Woodlawn, San Antonio, Texas 78212-3457,

 Document




                                                                                                                                    Page 3 of 6
 Certiﬁed
            telccopier (2 1 0)73 6-2777, and the State Case Registry within seven (7) days of any change in address


            or employment.

                                                                                                                                            ncy   Mamm to
            R’                  .            .              .=                                     «.       aesStat

                                                                                                                        a      4!          11.:
                                                                                                                                                   ‘
                                                                                                                                                       4   0   d

                 otion toDi.s'mi.ssNon'ce          ofWr-itofi!          6    '
                                                                                     '
                                                                                         --   —-        I
                                                                                                             ..
                                                                                                                  ‘
                                                                                                                      '1/I
                                                                                                                               ‘


                                                                                                                                   ~orLeave       toFi1ca

                 010    I'I-           ...--::.-    -
                                                        '




                         r     "a       ove neres               "'n'-v n         -   ".--     -.        ...-~.-..--.-...-..-
                                                                                                                                   '

                                                                                                                                       I


                       IT IS   ORDERED th               t all   relief not granted herein is denied.


                       Signed       this Date:



                                                                                                        ELMUZ/,0
                                                                             ~



                                                                                     Hon. Frank Rynd,
                                                                                     Judge Presiding
                                                                                                                                                       T

of6



4
Page



    -




42778231




 Number:




 Document




                                                                                                                                                  Page 4 of 6

 Certiﬁed
            Approved as to Form     & Substance:
            Law Ofﬁccs of
           Sinkin & Barretto, P.L.L.C.
           105 West Woodlawn
           San Antonio, Texas 78212-3457
           (210) 732-6000 Telephone
           (210) 736-2777 Tclccopicr

           By:
                      Steven A. Sinkin
                      State Bar No. 18438700
                      Karen L. Marvel
                      State Bar N04 13144910


                             &
           Shawn Casey Associates
           P.O. Box 27247
           Houston, TX 77227
           (713) 823-5065 Telephone

           Br
                 Shawn Casey
                 State   Bar No. 03960500

           Attorneys for Amy Williams, Sinkin      & Barretto, P.L.L.C., and
           Karen Marvel



           Joseph lndelicato,    Jr.,   P.C.
           5291 Dolores
           Houston, Texas 77057
           (713) 952-1 1 15 Telephone
           (713) 532-2949 Telecopier


  OH:
           By:
5                  Joseph Indelicato, Jr.
Page
                   State Bar No.10389400
    -




           Attorneys for Harold Holmes and
42778231
           Patricia   Holmes

Number:




Document




                                                                               Page 5 of 6
Certiﬁed
             Mr. Randy Boykin
             Assistant Attorney General
             Houston OAG    SW   Unit 0607E
             Office of the Attorney General, Child Support Division
             6200 Savoy, Suite 930
             Houston, TX 77036

             By:
                    Randy Boykin, AAG




             Harold F. Holmes



             Patricia   Holmes



             Amy Williams




£)f6

 6
 Page


      -




 42778231




 Number:




  Document




                                                                      Page 6 of 6

 Certiﬁed
    I,Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record ﬁled and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
     Witness   my official hand and seal of office
     this   August   13,   2015


    Certiﬁed Document Number:           42778231 Total Pages: 6




     ﬂéﬂwz      DISTRICT CLERK
     Chris Daniel,
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                             No.

            IN   THE INTEREST or                                                    §

            GLENNA NOEL HOLMES                                                      E

            MINOR CHILD                                                             3               HARRIS COUNTY, TEXAS


                                           MOTION TO MODIFY. CORRECT, OR REFORM JUDGMENT

                        HAROLD HOLMES moves                    this    Court to modify, correct, or reform the judgment


           19, 2009,              the above-styled and numbered cause, and               in   support of   this       motion shows:                             0&
                                                                                                                                                                     Q
                             in



                        HAROLD HOLMES              requests       this    Motion to Modify, Correct, or Refonn Judgment                                  for the


           following reasons: (1) Determining the                  amount     of   monthly payment of arrearages allowed                     to   be withheld

           from Mr. Ho|mes's earnings; and                    (2) Calculating      the proper     amount     of interest,      if   any, on child support


           arrearages.


                 I.     Order of Withholding

                        Since the Court signed the judgment,                AMY WILLIAMS has               already issued and served six notices


           of child support liens to ﬁnancial institutions                 and garnished $524.20 from                  HAROLD HOLMES's                latest   pay

           check.       AMY         WILLIAMS. through her               attorney of record, has issued a Judicial Writ of                               Income

           Withholding to Employer ordering                     HAROLD HOLMES‘s                employer     to withhold       $2,311.95 per month              for


           child      support arrearages.        A     true    and correct copy of the Judicial Writ of income Withholding to

of‘)
           Employer           is   attached hereto and incorporated by reference as Exhibit A. The amount withheld from Mr‘
1
Page
           Holmes       latest      paycheck was 50 percent           of his paycheck.

     -




42854526
                        HAROLD HOLMES             requests        this   Court modify, correct, or reform the judgment                      in this    cause    to



           show       that    AMY WILLIAMS        is   not entitled to child support arrearages, as Mr.                     Holmes     paid child support
Number:




           directly to her,          per their agreement       until   the child   was eighteen years         old, in      an amount above the court

Document   ordered child support.           In the alternative,        HAROLD HOLMES requests                this       Court modify, correct, or reform


                                                                         EXHIBIT
                                                                                                                                        A




Certiﬁed
                                                                                                                  y                                             3

                                                                            B
           the judgment      in this      cause    to    show   that      AMY WILLIAMS shall             be authorized      to withhold     $150.00 per month

           from   HAROLD        i-l0LMES’s wages                for the child    support arrearages, or             in   the alternative, no    more than     the


           speciﬁc monthly           amount the Court ﬁnds                  appropriate to collect on the judgment on arrears.                         HAROLD

           HOLMES        further requests this Court to terminate the Judicial Writ                             of Income Withholding to Employer,

           attached as Exhibit A, and sign a                        wage    withholding order that reﬂects the speciﬁc monthly                      amount the

           Court orders to be withheld.



                       Although Section 158.009 of the Texas Family Code states that an obligor                                       may    withhold earnings


           up   to a   maximum amount              of    50 percent, there       is   no minimum amount required                   to withhold to collect child


           support arrearages and the Court                   may order the       monthly amount           to   be withheld.       In re   Chambers,   5   S,W.3d

           341 (Tex.     App.—San Antonio                1999, no pet);       In re   D.C.. 180 S.W.3d 647 (Tex. App.—Waco, 2005, no                    pet.);


           and    In the Interest     M. CR, 55          SW3d 104(Tex. App.4an Antonio, 2001, no pet).
                       As   stated   in   the opinion of in the Interest of M.C.R.. "[t]he                  trial   court   is   accorded broad discretion      in



           setting     and modifying            child    support payments.             See     in   re Davis,       30 S.W.3d 609, 616           (Tex.     App.——

           Texarkana 2000, no             pet.).    The     trial    court retains discretion       in   many    other areas concerning child support.


           For example, the court                  may     exercise discretion          in    determining the amount of monthly payment of


           arrearages once the             total   amount       is   conﬁrmed, see Starch           v.   Nelson,     878 S.W.2d 302, 308          (Tex.    App.~

           Corpus      Christi 1994,       no   writ);   Tamez       v.   Tamez, 822 S.W.2d 688. 692 (Tex. App.—Corpus                        Christi 1991, writ



of9
           denied); and       in   determining whether to extend the repayment schedule for a reasonable length of time
2
Page
           upon a showing of unreasonable hardship on the                             part of the obligor...“            in the interest M.   CR,   55     SW3d
                               App.—San
     -




           104, 109 (Tex.                          Antonio, 2001, no          pet).

42354526




                       The current withholding               order, taking ﬁtty percent of Mr. Holmes’s earnings.                            imposes a severe

Number:

           hardship on him unless the               wage withholding           order   is   modified.



Document




Certiﬁed
                           HAROLD HOLMES                requests      this   Court modify, correct, or reform the judgment                    in this   cause   to


           show          that   AMY WILLIAMS            is   not entitled to withhold from his eamlngs,                      or, in   the alternative, that the


           amount          of   monthly withholdings be               limited   to   a speciﬁc amount each month that does not impose


           unreasonable hardship upon him.                     HAROLD HOLMES                 further requests this Court to terminate the Judicial


           Writ of Income Vlﬁrhholding to Employer, attached as Exhibit A.


                   II.     Interest


                           HAROLD HOLMES does not owe any                        interest for child support             arrearages because he has         in   tact


           paid his child support obligation,                in full, to   AMY WILLIAMS.              As such,    HAROLD HOLMES              requests that the


           Court modify, correct, or reform the judgment by stating no interest                              is   owed.

                           in   the alternative.   if    the Court ﬁnds that interest            is   owed,       HAROLD HOLMES              requests that the


           Court recalculate the interest.                   First,   the Court should only calculate the interest that                      AMY WILLIAMS
           would have been entitled                to    had she brought a           child   support action within the timetrame allowed by law,


           i.e.,   calculate interest through 1993.


                           In   the alternative,    if    the Court ﬁnds that interest                is   owed through 2009,             HAROLD HOLMES

           requests the Court recalculate the interest based upon the incorrect computation of the child support


           arrearages and the interest on the child support arrearages, as stated                                  in   Amy Williams’ Exhibit      6.   including


           but not limited to the incorrect               amounts     of child support stated for years             1972 and 1977.

                           In   the allemative,    HAROLD HOLMES                requests the Court recalculate the interest by not computing
of9


3          interest        on   principal that   has not been previously conﬁrmed and reduced                           to   money judgment.
Page


    -
                           in the alternative,     HAROLD HOLMES                requests the Court recalculate the interest by not computing


           prejudgmenl
42854526


                                  interest.



Number:




Document




Certiﬁed
               I/I.   Prayer

                      HAROLD HOLMES           prays that   this   Court modify, correct, or reform the judgment as stated herein.

                      HAROLD HOLMES           prays for general      relief.



                                                                                        Respectfully submitted.


                                                                                        THE WADDELL LAW FIRM,          P.C.




                                                                                            917                 525
                                                                                                  Franklin, Suite
                                                                                            Houston,  Texas 77002
                                                                                            Tel: (832) 239-8590
                                                                                            Fax: (713) 228-2297-2949
                                                                                            ATTORNEY FOR HAROLD HOLMES


                                                              NOTICE OF HEARING

                      The above motion   is   set for hearing on


           Judicial District Court, Harris County,     Texas.
                                                                        AUG
                                                                               '
                                                                                   1'

                                                                                        2   %           at     ‘E             M.   in   309"‘




                                                                               7
                                                                         Judge or Clerk



of9



4
Page



    —




42854526




Number:




Document




Certiﬁed
                                                         CERTIFICATE OF SERVICE

                    I   hereby    certify that a true   and correct copy of the above was forwarded              via facsimile, and/or


           certiﬁed mail    in   accordance with the Texas Rules of   Civil   Procedure on       this   the 17th day of July, 2009, to


           the following:



           Steven A. Sinkin
           Karen L. Marvel
           105 West Woodlawn
           San Antonio, Texas 78212-3457
           (210) 732-6000 (fax)


           Randy Boykin
           Sue Tomlinson
           Ofﬁce of the Attorney General
           6200 Savoy. Suite 930
           Houston, Texas 77036
           (713) 785-3452 (fax)




                                                                                ure        E.
                                                                              Atto    ey   for Harold   Holmes




of9


5
Page


     -




42854526




Number:




Document




Certiﬁed
                                        '01/15/2009 11:23 FAX 2s14911o24                                                    HAL   l10L!1ES                                                                         001


                                                -'                                                                                                                                               H|ed09June-24P1:40
                                                                ’                               '-'
                                                                                                            '
                                                                                                                                                                '
                                                                                                                                                                         '




I.
                                                                                            '

                                            v

                                                                                                                                                                                   ..            Lnmn-Iadxsan-Dlumtaclerk
                                            _




                                                                                                                                                  L:
                                                                                                                                                           .’v ;5
                                                                                                                                                            L_--
                                                                                                                                                                        .€-':i~:‘,.‘
                                                                                                                                                                        -
                                                                                                                                                                                                 Hams
                                                                                                                                             .-
                                                                                                                                                                                                                  1138

                                                                                                                        cause1\:o.ooo-7o3oz«l‘JL.             17             z‘.an£--


                                                                                                                                                                                   -‘



                                                                                                                                                                                         In the Dlstrict Court
                                                                                                                                                                                                                   ’




                                                     Iu the Interest of                                                              §
                                                                                                                                     §
                                                                                                                                                                                        309"‘ Judicial District
                                                     Glenna Noel Holmes                                                              §
                                                                                                                                     §                                                                      .




                                                     A Child                                                                         §                                                  Harris County, Texas



                                                                                           Judicial Writ of Income Wlthh oldlng to                            Employer

                                                     You, the employer of Harold F. Holmes are directed                                      to withhold                     income from         the Obligofs
                                                     disposable earnings from this employment as follows:
                                                                                                                                                                                                      -
                                                                                                                                                                    -




                                                     Obligor:                              Harold F. Holmes                                                                      Obligcez      Amy Williams
                                                     SSN:                -

                                                                                           46_O-82-3436                 .




                                                     Address:
                                                                                                                                                                                                ‘_/
                                                                                                                    -
                                                                                                                -




                                                     9902 Town: Tower Laue                            -




                                                                                                                                                                        Unisys
                                                     Sugaz-land, Texas 77478
                                                                                                                                                       ‘




                                                                                                                                                                        IFAS              _




                                                     Employer(or any current or subsequent employer in possession of this writ):

                                                                                                          Ali cf Independent School District
                                                                                                                  Arm: Tcrcsa Ashton
                                                                                                                            Human Rusounces
                                                                                                                              PO. Box 68
                                                                                                                            A1iefTX 7741 1

                                                     Children and Dates of Birth
                                                     Glenna Noel Holmes
                                                     12/23/65

                                                     Qeter[n,|'nation of A:-rang:
of9


6                                                                                                                                                                            ﬁnding Harold F. Holmes
                                                     On Inna        19, 2009. the couxt iusued an Order on Chxmnlative Judgment
                                                           be   in antcaxs for the. amount of $55,486.78 as of_June 19, 2009.
Page

                                                 _
                                                     to

                                                     -AS
                                                           used in           this Writ,   theltxm "Arrearagc" means:

                                                                    .   1.      pariodic payments on lump sum child support whether past due or not, or
                                                                        2.      periodic ‘payments of pest due regular and/or medical child support




                                                                                                                    LL
cemﬁed_Docum’em1\gumt3er:’42s54526._—




                                                                                                                                                                                                     Pagux of 9
                                                                                                                              EXHIBIT



‘
                                 (17/15/2009 11:23 FAX 2814911924                                            HAL HOLMES                                                              00::




                                          All payments shall be        made payable to               Amy Williams and Child Support- 2 Collect, Inc, and
                                          shall identify the obligor, the Obligee, the date                                    of withholding and cause number, which          is

                                          000703074.

                                          Nogg of Qhange of Emgloygent:
                                          An employer is to notify the Court and the LAW OFFICES OF SINKIN & MARVEL within
                                          7 days of the date that the Oblignr terminates employment. The employer
                                                                                                                                                                 must provide the
                                          0bligor's last known address and the name and address of the 0bllgor's                                                 new employer, if
                                          known.

                                          Referc       to the   Incomewlth                 ldlu              La       :




                                          Attached to      Writ is a copy of Texas Family Code, Chapter 158, which sets forth rights, duties
                                                        this
                                          and potential liabilities ofemploycrs, in additionto the provisions of this WriL

                                                   Issued on this dune:                         Hm            9           mm
                                                                 :9"                                                           vlerk ef the mstrict Court
                                                                                                                          ~




                                                          ii‘: (”gr*-\_€17y‘;:‘\.‘                                             Harris County, Texas

                                                          "
                                                               4*‘


                                                               1(
                                                                                   1


                                                                                                 ‘
                                                                                                ‘U   s
                                                                                                                               Bw                 .


                                                                                                                                                eputy   .
                                                                                                                                                                QMK
                                                          1 ué                                       5
                                                                                                                                    ‘




                                                                                                                                                                   _




                                                                 (6,    ..             \o                                               .                   .




                                                               \\o3          J_:3\~a\vq’    .
                                                                                                         ,
                                                                                                                  _
                                                                                                                                            .                              1




           7'of9




           Page


            -I‘




           42854526




                                                                                                                                                                        _PBgu3ol'9
-Cerliﬁ'ed'Dbcumcn1Number:




       '



                             _
                       o7/1s/zooa 11:23 FAX 2314911024                                     HAL HOIMES                                                     I2]   003
                                                                                                                          ‘




                                          Witllhoiding Earglngvs for Child ﬁuppgrt:

                                                        or subsequent employer of Obligor in possession of this Writ is directed to
                                                                                                                                         begin
                                          Any current
                                                                                                                                       the date
                                          withholding from Obligoi-‘s disposable. earnings no later than the ﬁrs: pay period following
                                          this Writ is served on the employer.


                                          The amount of earnings       to   be withheld   is:



                                          1.         $2,311.95 if Obligor is paid monthly, which is $0.00 to be applied to current support
                                                                                                                                           and
                                                     $2,311.95 toward the arrearage owed.
                                            '




                             ,1.          2.         $1,155.98 lfobllgor is paid twice monthly, which is $0.00 to be applied to current support
                                                     and $1,155.98 toward the arrearage owed.

                                          3.
                                                 -

                                                     $1,066.96 if Obligor is paid every other week, which          is   $0.00   to   be applied   to current

                                                     support and $1,066.96 Inward the amearage owed.

                              -
                                          4.         $533.60 if the Obligor is paid every week, which     is   $0.00 to be applied to current support
                                                     and $533.60 toward the amsarage owed.

                                          The employer shall withhold earnings in the above amount until youreeeive notice the total amount
                                          duehns been paid.
                              '




                                  '




                                          l_Vl'_g_xjmum   Amgpnt Withheld:

                                          The maximum amountto be withheld shall not exceed 50 per cent of 0bl.igor's disposable earnings.
                                          'lfmore than one order or writ is received for different children of the same Obllgor, payment should
                                          be made according to Texas Family Code Section 158.207.

                                          Deﬁ
                                                "         Of
                                                               '
                                                                   sableEnrn'

                                          "Disposable Earnings" means thepart of the eamings ufaitindividual remaining after the deduction
                                          from those earnings of any amount required bylaw or to be withheld, union dues, non-discretionary
                                          retirement contributions, and medical, hospitalization, and disability insurance coverage for the
                                      '




qf§
                                          Obligor and the Obligofs children.
    8                                 -

                                          Method of jfgyment:
    Page




                                          The cm.p1oyes-isdirrxpsted   to   pay all amounts withheld on each regular pay day to;
                   «




                                                                                      Texas Child Support
N1lmher:4i854§i6

                                                                                    State Disbursement Unit
                                                                                        PO. Box 659791
                                                                                  San Antonio, TX 7826509791
                                                                                                                                                  Pogez of 9
     Dlocum-cm




     ;CeIii_ﬁe_d
               07/15/20oa'11:24          mx   2314911024                 HAL uomgs                                                 @004




                                                                       CLE     '
                                                                                       TUR    -




                                    Came to hand on the following date                                     at the following lime’.
                                    o'clock and executed on the following date                             at the following time:
                                                                  by delivery by certiﬁed mail, return receipt requcsted to the
                              employernamed  wi1hi.u,as herein directcd, a tme copy of this Writ together with a copy of th::Texas
                              Family Code, Chapter 158.

                                       This original   mtumcd on the following date:
                                                                                       Clerk of the District Court
                                                                                       Harris County, Texas

                                                                                       Bar
                                                                                             Deputy

                      ‘


                              OblIgce‘s Attorney:
                              Law Offices of
                          '




                              Sinldn   & Marvel
                              105 West Woodlawn Ave.
                              San Antonio, TX 78212-3457
                              210-732-6000 Telephone
                              210~73 6—2777 Telccopier




of‘)




9
Page


           —




42854526




Number-:




                                                                                                                        Pngod   of 9
 Dpoument




-Coniﬁed
                       -""6?
                                 _y_5é§;g;~-.,,
                       -x
                                               C,
          :'
               Q
               o;
                        ;'       ~            '.   G       1



               P                                   E‘
                                               3           E
          g
          :_
                        -._
                                              :‘
                                                   -<      5


               '.__    ‘/                      ”)      '



                      ..-':‘.“./0-..,;....%‘§".:."_.




    1,   Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record ﬁled and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this         August         13,   2015


    Certiﬁed             Document Number:                      42854526 Total Pages: 9




     a""’°W««Jo€
                DISTRICT CLERK
     Chris Daniel,
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                                                                                   [g
                                                                                                                                                                R C (L
                                      E                                         “No. 703024
                IN               F
                     THE INTEREST or                                                        ,6,
                                                                                                                   IN   THE nrsmrcr COURT                            ﬁe,

                                   Kw M
                                                              9‘.;,\n


                GLENNA NOEL HOLMES      "N3                                                 §                      309TH JUDICIAL DISTRICT

                A CHILD                                                                                            HARRIS COUNTY, TEXAS
                                                                 T
                                               xxme‘
                                                                          Wu“                                                                            ((1 [) Lb {.m(_,>

                                                 8,
                                                                        FINAL     REFORMED ORDER

                        On September            18. 2009, the           Court heard    Amy        William's Motion for Reconsideration," Alternatively


               Motion   for   New    Trial    on the Issue ofAttomey's Fees and Otherwise; and Motion                                to Strike Pleadings.    The

               Court also heard Harold Ho|mes‘s Motion for                         New      Trial for   Harold Holmes; Motion to Modify, Correct, or


               Reform Judgment, Motion" for Temporary Orders Pending Appeal; Motion                                          to   supersede Judgment. The

               Court also heard Patricia Webber, formerly                        known as         Patricia   Ho|mes‘s Motion for Reconsideration and
                                                                                                                         I




               Motion for New        Trial.



                        All   persons     entitled to notice         were properly       notiﬁed.       Amy     Williams and Harold      Holmes appeared        in



               person and through their respective counsel.                         Patricia      Webber appeared through             counsel.   The State of

               Texas did      not appear.


                        A     record    was made by            the ofﬁcial court reporter of the 309"‘ Judicial District Court, Delores


               Johnson.

                        IT    IS   ORDERED            that   Amy     William's ‘Motion to Strike Pleading on Harold Ho|mes's Motion tor


               Reconsideration; Alternatively                Amended        Motion    for    New     Trial is    GRANTED          as untimely, and the Court
of5


1          -

               proceeded      to   hear the Motion for New              Trial   by Harold Holmes ﬁled on           July 17, 2009.
Page



    -
                        IT IS      ORDERED that Amy William's                    Motion for Reconsideration,’ Altematively Motion                tor   New   Trial



               on the Issue of Attorney's Fees and Otherwise was granted                              in part,   as stated herein.
4370419]




Number:
                        IT IS       ORDERED           that Harold         Ho|mes's Motion            for     New   Trial for      Harold Holmes; Motion for


               Temporary Orders Pending Appeal were denied.
Document




                                                                                                        EXHIBIT
Certiﬁed


                                                                                            ,
                                                                                                           C
                        IT IS   ORDERED         that Harold Holmes's Motion to Modify, Correct, or                                  Reform Judgment and Motion

           to   supersede Judgment were granted                    in part,    as stated herein.


                        IT IS   ORDERED-that           Patricia Holmes‘s Motion for Reconsideration                                 and Motion     for   New Trial were

           denied.


                        IT IS        ORDERED        that    Amy     Williams        is   granted and rendered a judgment for child support
                                                                                                                                                    ‘H     1"s‘h"'0
                                                                                                     ‘




           arrearages, including accrued interest against Harold                                     F.    Holmes        in   the   amount    of                       as of
            T..Ml‘l
                                ',

                                                                 judgment, such judgment bearing interest at 6 percent
                                     2009, the date of rendition of             this
                                                                                             3’ ,, lﬁ
           simple interest per year until
           IT   lS 0V~.\3‘U~I-i‘) 041
                                           the date the judgment is paid and
                                      fnqncnfx f                      IT IS    ORDERED         that      Amy   Williams        is   granted and rendered a judgment for court costs of $552.08

           against Harold Holmes.              Such judgment              for court costs bearing interest at the                    maximum       rate provided by


           law from the date         this   order   is   rendered    until     paid.


                      IT IS    ORDERED          that      Amy     Williams          is entitled to       issue child support liens, levies, and writs of


           income withholding as remedies forcollection                             of unpaid child support,          and   all   remedies available to enforce

           the child support arrearage judgment                   enumerated above                 shall   be payable as permitted by the Texas Family

           Code and through           this   Court's     EmpIoyer’s Order l/Wthholding from Harold Holmes's Earnings                                         with the


           following exceptions:


                     a.   IT lS      ORDERED             that the    income withholding                 shall    be   limited to     $800.00 per month.




                     b.   IT IS      ORDERED that              Harold     F.   Holmes homestead, presently located                          at   9902 Towne Tower

                          Lane, Sugar Land, Texas 77478 shall be exempt from any execution for the judgment                                                  for child


                          support interest arrearage or the judgment                             for   attomey’s tees and costs awarded.


                     c.   IT    IS     ORDERED             that    Harold Holmes's 1997 Mercury Marquis motor vehicle, VlN                                          is




                          2MELM75WOVX710739                       shall   be exempt from any execution                     for the   judgment      for child support


                          interest arrearage or the               judgment          for   attomey’s fees and costs awarded.


                     d.   IT l8      ORDERED             that Harold F.         Holmes checking account_at Bank                       of America, Account No.
of5



3                         O05865690210shall be exempt from any execution                                        for the   judgment        for child support interest
Page



     -
                          arrearage or the judgment                 for   attomey’s fees and costs awarded.

43704191



                     IT IS     FURTHER ORDERED                     that the Lien previously issued to                       Bank     of   America    to   execute on


Number:
           Harold F. Holmes's Account No. 005865690210 shall be released and that no other liens                                                  may be   placed on


           this   bank account       for   purposes of the judgments enumerated herein,
Document




Certiﬁed

                                                                                            DJ
                     IT   IS       ORDERED        that   all   child   support upaymentsube      made   to   Texas Child Support State

           Disbursement        Unit, P..O.   Box 659791, San Antonio, Texas 78265-9791.

                     IT IS    ORDERED        that Harold F.       Holmes   shall notify in writing the Court,   and Sinkin   &   Marvel at 105

           West Woodlawn, San Antonio, Texas 78212-3457                       telecopier (210) 736-2777,     and the State Case Registry

           within   seven    (7)   days of any changes of address or employment,




                                                                                    ~~
                     On     this date,   the Court signed an Employer's                 Order    Vlfrthholding    from Harold Holmes’s

           Earnings, which complies with the Court's ruling regarding withholding from Harold                      F. I-lo|mes‘s   income.




           Date of Order



                    -Signed this the          /   57”             day of                                                .2009.
                                                                                             '

                                                                                                                             /



                                                                                    JUDGE PRESIDING


           APPROVED AS TO FORM:                                                                                                                  ‘



           THE WADDELL LAW FIRM,                  P.C.



           By:
                 LAUREN      E.    WADDELL
                 State Bar No.  24036440
of5              917 Franklin, Suite 525
4                Houston, Texas 77002
Page             (832) 239-8590
    -
                 (713) 228-2297/Facsimile
                 ATTORNEY FOR HAROLD HOLMES
43704191

                 AND PATRICIA WEBBER

Number:




Document




Certiﬁed
           LAW OFFICES OF SINKIN 8: MARVEL


                 ~ST   VEN SINKIN
                 Slate Bar No. 18438700     /(“,2 L‘::“”"/
                                                 / L1 /0
                 105 Westwoodiawn Avenue      .




                 San Antonio, Texas 78212
                 (210) 732-6000
                 (210) 736-2777 (Facsimile)
                 ATTORNEY FOR AMY WILLIAMS



           OFFICE OF THE ATTORNEY GENERAL


           Byi
                 RANDY BOYKIN       -




                 State Bar No.
                 6200 Savoy, Suite 930
                 Houston, Texas 77036
                 (713) 78543452 (Facsimile)
                 ATTORNEY GENERAL




of5



5
Page


    -




4370419]




Number:




Document




Certiﬁed
     I,   Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this    August   13,   2015


     Certiﬁed   Document Number:          43704191 Total Pages;   5




     Ciaaﬂmz    DISTRICT CLERK
     Chris Daniel,
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                                                                                                  7/30/2015 3:16:18 PM
                                                                                                                                 Chris Daniel       —
                                                                                                                                                        District    Clerk Harris County
                                                                                                                                                                 Envelope No. 6296607
                                                                                                                                                                  By: Pal Montgomery
                                                                                                                                                    Filed:       7/30/2015 316:18 PM

                                                      INCOME WITHHOLDING FOR SUPPORT                                                                                           P993

                      [I   ORIGINAL INCOME WITHHOLDING ORDERINOTICE FOR SUPPORT (IWO)                                                                                          RAOWX
                      D AMENDED IWO
                      E]   ONE-TIME ORDERINOTICE FOR LUMP SUM PAYMENT
                           TERMINATION of IWO                                                                             Date; 07/30/2015

           |:|ChiId Support Enforcement (CSE) Agency     Court L] Attorney |:]Private individual/Entity (Check One)
           NOTE: This IWO must be regular on its face. Under  certain circumstances you must reject this IWO and return it to the
           sender (see IWO instructions                                                                              if you

           receive this document from someone other than a State or Tribal CSE agency or a Coun, a copy of the underlying order
           must be attached.

           StateITribefl’erritory Texas                                    Remittance Identiﬁer (include wlgayment)
           Citylcounty/Dist.f|‘ribe Harris Counlv                          Order ldentiﬁer000703024 / 30      H
           Private IndividuaUEntity                                        CSE Agency Case Identiﬁer               0010679282

           Aliei    ISD                                                            RE: Holmes,          Harold
           Employerllncome Vtﬁthholders           Name                                   Employee/Obligor's           Name (Last,   First,   Middle)
                                                                                          XXX-XX-XXXX
           Employerllncome Vlnthholders Address                                          Employee/Obllgors Social Security Number
           PO. Box 68                                                                     Vllilliams.   Amy
                                                                                         Custodial PartyIOb|igee’s          Name (Last,      First,      Middle)
           Alief,   Texas 77411

           Employerllncome Viﬁthholdefs FEIN

           Chi|d(ren)'s Name(s) (Last, First, Middle)                 Child(ren)‘s Birth Date(s)
            Holmes, Glenna Noel                                               12/23/1955




           ORDER INFORMATION: This document is based on the support or withholding order from Texas                                                         (Statefi'ribe).
           You are required by law to deduct these amounts from the employee/obIigor’s income until further notice.
           15
                                  0   Per month              current child support
           $                      0   Per month              past-due child support - Arrears greater than 12               weeks? CIYesI:] No
           $                      0   Per month              current cash medical support
           $                      0   Ferment“               past-due cash medical support
           $                      0   Per month              current spousal support
           $                      0   Perrnenth              past-due spousal suppon
0f3
           5                      0   per month              other (must specify) past-due child suppon obligation temporarily suspended until October 2, 2015             ,


I          for    Amount to Wlthhoid of S
                 a Total                                              0 per month
Page
           AMOUNTS TO WITHHOLD: You do not have to vary your pay cycle to be                             in   compliance with the Order Information.                  if

    -

           your pay cycle does not match the ordered payment cycle, withhold one of the following amounts:
                          Oper weekly pay period                    $              0 per semimonthly pay period (twice a month)
           $
                          0per biweekly pay period (every two weeks)$              0 per monthly pay period
           $
                           Lump Sum Payment: Do not stop any existing IWO unless you receive a termination order.
66465545




           $

           REMITTANCE INFORMATION: If the employeelobligors             principal place of employment is “X35                   (statefiribe),
           you must begin withholding no later than the ﬁrs! pay period that occurs -——-days after the date of                        Send
                                                                                                                         _
Number:
                                                                                                                    receipt                                  .




           payment within   Same working days  of the pay date.  if you  cannot  withhold the full amount of support for   any or all orders
           for this employeelobligor, withhold up to 50           %
                                                             of disposable income for all orders. If the employeelobligors principal
           place of employment is not Texas                       (StateITribe), obtain withholding limitations, time requirements,                         and any
                                                                                                                                        n -.9           n   for the
Document                                                                                         '


           allowable employer fees at n r                                                                                                       I
                                                  '




           employee/obligors principal place of          employmnt.

Certiﬁed   Document Tracking          identiﬁer                                                                  EXHIBIT                        OMB 0970-0154

                                                                                                                        D
            For electronic payment requirements and centralized payment collection and disbursement facility information (State
                                                                                                                            ‘

            Disbursement Unit [SDU]). see u I                     '

                                                                                .                   .                                    ,                                         .




            include the Remittance identiﬁer with the                               payment and if necessary this FIPS code:

             Remit gayment to Texas     Child Support Disbursement                              Unit    (TXCSDU)                                         (SDUlTribal Order Payee)
            at   PO. ox 659791.53" Antonio. Texas 78265-9791                                                                                           (SDU/'l'ribal   Payee Address)
            El Return to Sender [Completed by Empioyerllncome Withholder]. Payment must be directed to an SDU in
            accordance with 42 USC §666(b)(5) and (b)(6) or Tribal Payee (see Payments to SDU below). if payment is not directed
            to an SDUITribal Payee or this IWO is not regular on its face, you must check this box and return the IWO to the sender.

            Signature of Judgelissuing Ofﬁcial (if regiiiired by State or Tribal law):
            Print Name otJudge/issuing gfﬁciaelzd                      -7), /_,    J
                                                                                            N
                                                                            T




            TitieofJudgellssuing Ofﬁcial. '9”                           "iW”’{i’iU
                                                                        -                       V




            Date of Signature:                         7/31/207 5                                           V   "



            if the employeelobligor works in a State or for a Tribe that is different from the State or Tribe that issued this order, a                                                 copy
            of this IWO must be provided to the employeelobligor.
            E] it checked, the employer/income withhoider must provide a copy of this form to the employeelobligor.

                                                ADDlTiONAL INFORMATION FOR EMPLOYERSIINCOME WITHHOLDERS
                 State-speclﬂc contact                and withholding information can be found on the Federal Employer Services website located                                           at:
                                                  '
                                                                                        r               I       i   I   l       rl   n       I    n

            Priority: Vimhhoiding for support has priority over any other legal process under State                                              law against the same income
            (USC 42 §666(b)(7)). lfa Federal tax levy is in effect, please notify the sender.
            Combining Payments: When remitting payments to an SDU or Tribal CSE agency, you may combine withheld amounts
            from more than one employee/obIigor's income in a single payment. You must, however, separately identify each
            employee/obiigor's portion of the payment.

            Payments To SDU: You must send                            child support         payments payable by income withholding                    to the appropriate SDU or to              a
            Tribal   CSE agency.           If   this   [W0 instructs you to send a payment to an entity other than an SDU                                 (e.g., payable to the
            custodial party, court, or attorney), you must check the box above and return this notice to the sender. Exception:                                                    If   this

            iWO was sent by a Court, Attorney. or Private |ndividualIEntity and the initial order was entered before January 1,                                                    1994 or
            the order was issued by a Tribal                 CSE
                                                     agency, you must follow the "Remit payment to‘ instructions on this form.

            Reporting the Pay Date: You must report the pay date when sending the payment. The pay date is the date on which the
            amount was withheld from the employee/obligor's wages. You must comply with the law of the State (or Tribal law if
            applicable) of the employeelobiigors principal place of employment regarding time periods within which you must
            implement the withholding and fonivard the support payments.
            Multiple lWOs:           if  more than one IWO against this employeelobligor and you are unable to fully honor all lWOs
                                          there   is
            due to Federal, State, or  Tribal withholding limits, you must honor all iWOs to the greatest extent possible, giving priority
of3
            to current support before payment of any past-due support. Follow the State or Tribal law/procedure of the employee!
            obIigor's principal place of employment to determine the appropriate allocation method.
2
Page         Lump Sum Payments: You may be required to notify a State or Tribal CSE agency of upcoming lump sum payments to
            this employeelobligor such as bonuses, commissions. or severance pay. Contact the sender to determine                                                        if   you are
             required to report andlor withhold lump sum payments,
     -




66465545
             Liability: you have any doubts about the validity oi this IWO, contact the sender. if you fail to withhold income from the
                          if

             empioyeelobiigofs income as the lWO directs, you are liable for both the accumulated amount you should have withheld
             and any penalties set by State or Tribal law/procedure.
Number:




             Antl—dlscriminatIon: You are subject to a fine determined under State or Tribal law for discharging an employeelobligor
             from employment, refusing to employ, or taking disciplinary action against an employeelobligor because of this IWO.
Document




           OMB Btpiration Date— 05/31/2014.                 The       OMB Expiration Date has no bearing on the tennination date oithe IWO;                     it   identifies the version of
Certiﬁed

           the form currently   in    use.
           Employefs Name:         Niel 150                                                               Employer FEIN:
           Employee/Ob|igor‘s Name: Harold Holmes
           CSE Agency Case Identiﬁer: 0010579232                                           Order   Identiﬁer: 000703024

           Withholding Limits: You     may not withhold more than the lesser of: 1) the amounts allowed by the Federal Consumer
           Credit Protection Act (CCPA) (15 U.S.C. 1673(b)): or 2) the amounts allowed by the State or Tribe of the empioyeel
           obligors principal place of employment (see REMITTANCE INFORMATION). Disposable income is the net income left
           after making mandatory deductions such as: State, Federal, local taxes; Social Security taxes; statutory pension
           contributions; and Medicare taxes. The Federal limit is 50% of the disposable income if the obligor is supporting another
           family and 60% of the disposable income if the obligor is not supporting another family. However, those limits increase
           5% - to 55% and 65% - it the arrears are greater than 12 weeks. If permitted by the State or Tribe, you may deduct a fee
           for administrative costs. The combined support amount and fee may not exceed the limit indicated in this section.


           For Tribal orders, you may not withhold more than the amounts allowed under the law of the issuing Tribe. For Tribal
           employersﬁncome withholders who receive a State IWO, you may not withhold more than the lesser of the limit set by the
           law of the jurisdiction in which the employer/income withholder is located or the maximum amount permitted under section
           303(d) of the CCPA (15 U.S.C. 1673 (b)).

           Depending upon applicable State or Tribal law, you may need to also consider the amounts paid                                            for health care   premiums
           in detennining disposable income and applying appropriate withholding limits.


           Arrears greater than 12 weeks? if the Order Information does not indicate that the arrears are greater than 12 weeks,
           then the Employer should calculate the CCPA limit using the lower percentage.

           Additional Information:



           NOTIFICATION OF           EMPLOYMENT TERMINATION OR INCOME STATUS:                                               if   this   employee/obligor never worked for
           you    you are no longer withholding income for this employee/obligor. an employer must promptly
                 or                                                                                                                                   notify the   CSE agency
           and/or the sender by returning this form to the address listed in the Contact Information below:

            C]   This person has never             worked for this employer nor received periodic income.

            I] This person no longer works for this employer nor receives periodic income.
           Please provide the following information                     for   the employeelobligorz

           Termination date:                                                                                Last    known phone number:

           Last known address:


           Final   payment date     to   SDU/ Tribal Payee:                                                 Final   payment amount:

           New employers name:
           New employers address:
of3



3          CONTACT INFORMATION:
Page


     -
                                                              '
                                                                  If   you have any questions, contact              30901   D'5'i'¢l    90"”                       (Issuer   name)
           by phone    at(713)   2744520              ,    by fax at                               ,   by email or website        at:                                                .




66465545




           Send terminationlincome                status notice and other correspondence to:
            201 Caroline, 16th   Floor, Houston,      Texas 77002                                                                                            (Issuer address).

Number:                                  -
                                             it   the employee/obligor has questions, contact 309"‘ District C00"                                                  (Issuer   name)
           by phone at(713) 2744520                    ,by fax at                   by email or website at
                                                                                                   ,
                                                                                                                                                                                     -




Document




           IMPORTANT: The person             completing       this     form   is   advised that the information    may be shared with the employee/obligor.
Certiﬁed
     1,   Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record ﬁled and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of ofﬁce
     this    August   13,   2015


     Certiﬁed Document Number:            66465545 Total Pages;   3




     ﬂzﬂwz      DISTRICT CLERK
     Chris Daniel,
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                                                                                                      7/30/2015 3:16.18 PM
                                                                                                                                        Chris Daniel    -
                                                                                                                                                             District   Clerk Harris County
                                                                                                                                                                     Envelope No. 6296607
                                                                                                                                                                        By: Pat   Montgomery
                                                                                                                                                            Filed:   7/30/2015 31P6.18   PM
                                               INCOME WITHHOLDING FOR SUPPORT                                                                                                         993

                           El ORIGINAL INCOME WITHHOLDING ORDERINOTICE FOR SUPPORT (IWO)
                                                                                                                                                                                   AOWOX
                           I2 AMENDED IWO
                           El ONE-TIME ORDERINOTICE FOR LUMP SUM PAYMENT
                           El   TERMINATION         of   [W0                                                                   Date: 10/02/2015

           [:]Child Support             Enforcement (CSE) Agency   [2]   Court    |:|                   (Check One)
                                                                                        Attorney |:]Private IndividuaIIEntity
           NOTE: This IWO must be regular on its face. Under certain circumstances you must reject this IWO and return it to the
           sender (see two instructions n u                                                                        it you
                                                                                    '                                               '     '
                                                         '

                                                                                                                                                        .




           receive this document from someone othe than State or ribal CSE agencyor a Court. a copyof the unerlying order
           must be attached.

           State/TribeITerritory Te>            For electronic payment requirements and centralized payment collection and disbursement                                   facility   information (State
            Disbursement Unit[SDU]), see u I An...
                                                                                                                         ’
                                                             '
                                                                              —.                 .         .                 .         ,             _         ..       .




            include the Remittance Identiflerwith the                              payment and if necessary this FIPS        code:

             Remit   ay.-.-.9,-.3 :3 Texas Child Support Disbursement                          Unit   (TXCSDU)                               (SDU/Tribal Order Payee)
            at   PO. ox 659791, San Antonio. Texas 78265-9791                                                                              (SDU/Tribal Payee Address)

            C] Return to Sender [Completed by Employerllncome Wlthholder]. Payment must be directed to an SDU in
            accordance with 42 USC §666(b)(5) and (b)(6) or Tribal Payee (see Payments to SDU below). If payment is not directed
            to an SDU/Tribal Payee or this lWO is not regular on its face, you must check this box and retum the IWO to the sender.

            Signature of Judge/Issuing Official              (if   req ired by St te or Tribal law):
            Print Name of Judgellssuing                                        ,   /,,           ﬂM/,,,,,,,,,,,,/
                                                                                                      "‘
            Title of Judge/issuing Ofﬁc'                                    “””‘”l”V,f‘
                                                                    '
                                                                                                                    [0
                                                                                           I
                                                                        l


                                                          20 5
                                                                                                               /l

            Date of Signature:                       3                                V


            If  the employeelobligor works in a State or for a Tribe that is different from the State or Tribe that issued this order, a copy
            of this   IWO must be provided to the employeelobligor.
            |'_‘] it checked, the employerﬁncome withholder must provide a copy of this form to the employeelobligor.




                                            ADDITIONAL INFORMATION FOR EMPLOYERSIINCOME WITHHOLDERS



            Priority: Withholding for support              has     priority         over any other legal process under State law against the             same income
            (USC 42    §666(b)(7)).         if   a Federal tax levy           is in effect, please notify the sender.

            Combining Payments: When                     remitting      payments            to an SDU or Tribal CSE agency, you may combine withheld amounts
            from more than one employee/obligor‘s income                              in   a single payment. You must, however, separately identify each
            employeelobligors portion of the payment.

            Payments To SDU: You must send child support payments payable by income withholding to the appropriate SDU or to a
            Tribal CSE agency. If this lW0 instructs you to send a payment to an entity other than an         (e.g., payable to the  SDU
            custodial party, court, or attorney), you must check the box above and return this notice to the sender. Exception: If this
            IWO was sent by a Court, Attorney, or Private individual/Entity and the initial order was entered before January 1, 1994 or
            the order was issued by a Tribal              CSE
                                                     agency, you must follow the "Remit payment to" instructions on this form.

            Reporting the Pay Date: You must report the pay date when sending the payment. The pay date is the date on which the
            amount was withheld from the employeelob|igor's wages. You must comply with the law of the State (or Tribal law if
            applicable) of the employeelobligors principal place of employment regarding time periods within which you must
            implement the withholding and forward the support payments.
            Multiple lW0s:    If there is more than one lWO against this employeelobligor and you are unable to fully honor all IWOs

            due to  Federal, State, or Tribal withholding limits, you must honor all lWOs to the greatest extent possible, giving priority
of3
            to current support before payment of any past—due support. Follow the State or Tribal law/procedure of the employee/
            obligor's principal place of employment to determine the appropriate allocation method.
2
Page         Lump Sum Payments: You may be required to notify a State or Tribal CSE agency of upcoming lump sum payments to
    -
            this employeelobligor such as bonuses, commissions, or severance pay. Contact the sender to determine                                             if   you are
             required to report and/or withhold lump sum payments.

             Liability: if you have any doubts about the validity of this IWO, contact the sender. if you fail to withhold income from the
66465652




             employee/obligors income as the IWO directs, you are liable for both the accumulated amount you should have withheld
             and any penalties set by State or Tribal lawlprocedure.
Number:




             Antl~discrlmlnatlon: You are subject to a fine determined under State or Tribal law for discharging an employeelobligor
             from employment, refusing to employ, or taking disciplinary action against an employeelobligor because of this IWO.
Document




           OMB Expiration Date - 05/31/2014.             The OMB            Expiration Date has no bearing on the termination date of the     lWO;   it   identiﬁes the version of
           the fonn currently   in   use.
Certiﬁed
             Employers Name:         Nief 130                                                               Employer FEIN:
             Employeelobligofs Name: Harold Holmes
             CSE Agency Case          Identiﬁer: 0010579252                                    Order   Identiﬁer: 000703024

             Withholding Limits: You         may not withhold more than the lesser of: 1) the amounts allowed by the Federal Consumer
             Credit Protection Act     (CCPA) (15 U.S.C. 1673(b)); or 2) the amounts allowed by the State or Tribe of the employee!
             cbligor's principal    place of employment (see REMITTANCE INFORMATIOAI). Disposable income is the net income left
             after making mandatory deductions such as: State, Federal, local taxes; Social Security taxes; statutory pension
             contributions; and Medicare taxes. The Federal limit is 50% of the disposable income if the obligor is supporting another
             family and 60% of the disposable income if the obligor is not supporting another family. However, those limits increase
             5%   - to 55% and 65% - it the arrears are greater than 12 weeks. if permitted by the State or Tribe, you may deduct a fee

             for administrative costs. The combined support amount and fee may not exceed the limit indicated in this section.


             For Tribal orders, you may not withhold more than the amounts allowed under the law of the issuing Tribe. For Tribal
             employersrincome withholders who receive a State IWO, you may not withhold more than the lesser of the limit set by the
             law of the jurisdiction in which the employerfincome withholder is located or the maximum amount permitted under section
             303(d) of the   CCPA (15 U.S.C. 1673 (b)).
             Depending upon applicable State or Tribal law, you may need to also consider the amounts paid                                           for health care   premiums
             In determining disposable income and applying appropriate withholding limits.


             Arrears greater than 12 weeks? if the Order Information does not indicate that the arrears are greater than 12 weeks,
             then the Employer should calculate the CCPA limit using the lower percentage,

             Additional lnfonnation:



             NOTIFICATION OF           EMPLOYMENT TERMINATION OR INCOME STATUS:                                              If   this   employeelobiigor never worked for
             you or you are no longer withholding income for this employeelobligor, an employer must promptly                                          notity the   CSE agency
             andlor the sender by returning this form to the address listed in the Contact information below:

              [I This person has never worked                       for this     employer nor received periodic income.

              [I This person no longer works for this employer nor receives periodic income.
             Please provide the following information                       for   the employee/obligor:

             Termination date:                                                                                 Last    known phone number:
             Last known address:


             Final   payment date     to   SDUI Tribal Payee:                                                  Final   payment amount:

             New employers name:
a   .7
             New employers         address:
of

3            CONTACT INFORMATION:
Page



         -
                                                                '
                                                                     If   you have any questions, contact 309"‘ DiS"i°1 C00”                                        (issuer   name)
             by phone   a{(713) 274-4520                ,    by fax at                         by email or website at:
                                                                                                       ,
                                                                                                                                                                                  I




             Send terminationlincome status               notice and other correspondence
66465652



                                                                                                              to:
              201 Caroline. 16th   Floor, Houston,      Texas 77002                                                                                          (Issuer address).

Number:
                                           '
                                               If   the employeelobligor has questions, contact 3091?!                     District   Court                         (issuer   name)
             by phone   at(71:i)   274-4520              ,by fax at                   by email or we   ,
                                                                                                                            site at                                                   <




Document




             IMPORTANT: The person             completing       this      fonn    is   advised that the information   may be shared with the employee/obligor.
Certified
     1,Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record ﬁled and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this   August   13, 21215



     Certiﬁed   Document Number:       66465652 Total Pages:   3




     C7/4/4«~?=W«¢€
                DISTRICT CLERK
     Chris Daniel,
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                    Office of the Attorney General
       Texas Child Support Disbursement Unit Payment Record
This payment record reflects Non—CustodiaI Parent payments received by the Texas Child Support Disbursement Unit and
payments received or recorded prior to the establishment of the Texas Child Support Disbursement Unit.

You may need    to contact the local child support registry of the County that issued the order to ensure a complete payment
record is obtained for the speciﬁed Case/Cause numbers, if the Office of the Attorney General was not the Non-Custodial
Parent's payment registry before the Texas Child Support Disbursement Unit began



This payment record   was generated        08/13/2015
Total Paid:   53,781.85
Names: HAROLD HOLMES (NCP)            ,
                                          AMY WILLIAMS       (CP)
Cause Number 703024


 Payment Date                    Payment Amount                               Cause   ID
 (MM/DD/YYYY)
 07/31/2015                     400.00                                        703024
 07/16/2015                     400.00                                        703024
 07/01/2015                     400.00                                        703024
 06/16/2015                     400.00                                        703024
 06/01/2015                     400.00                                        703024
 05/18/2015                     400.00                                        703024
 05/01/2015                     400.00                                        703024
 04/16/2015                     400.00                                        703024
 04/01/2015                     400.00                                        703024
 03/09/2015                     400.00                                        703024
 03/02/2015                     400.00                                        703024
 02/17/2015                     400.00                                        703024
 02/02/2015                     400.00                                        703024
 01/16/2015                     400.00                                        703024
 12/22/2014                     400.00                                        703024
 12/16/2014                     400.00                                        703024
 11/24/2014                     400.00                                        703024
 11/17/2014                     400.00                                        703024
 11/03/2014                     400.00                                        703024
 10/16/2014                     400.00                                        703024

Thisis a true and correct copy of the computerized      ofﬁcial child   support payment records of the Texas Child Support
Disbursement Unit.

This payment record is admissible in a court proceeding as evidence of payments made through the Texas Child Support
Disbursement Unit pursuant to Texas Family Code Section 157.002(b)(3), Section 157.162 c~ and Section 234.001(d).
                                                                                                    ,




                                                         Page   1   of 7
                                                                                 ~
                                                                                      EXHIBIT              ~~




                                                                                             F
                    Office of the Attorney General
       Texas Child Support Disbursement Unit Payment Record
Payment Date                   Payment Amount                               Cause   ID
(MM/DD/YYYY)
10/01/2014                     400.00                                       703024
09/16/2014                     400.00                                       703024
09/02/2014                     400.00                                       703024
08/18/2014                     400.00                                       703024
08/01/2014                     400.00                                       703024
07/16/2014                     400.00                                       703024
07/01/2014                     400.00                                       703024
06/13/2014                     400.00                                       703024
06/02/2014                     400.00                                       703024
05/16/2014                     325.06                                       703024
05/01/2014                     356.03                                       703024
04/16/2014                     357.44                                       703024
04/01/2014                     389.57                                       703024
03/10/2014                     400.00                                       703024
03/03/2014                     347.00                                       703024
02/18/2014                     376.68                                       703024
02/03/2014                     400.00                                       703024
01/16/2014                     400.00                                       703024
12/23/2013                     400.00                                       703024
12/16/2013                     400.00                                       703024
11/25/2013                     400.00                                       703024
11/18/2013                     400.00                                       703024
11/01/2013                     400.00                                       703024
10/16/2013                     400.00                                       703024
10/01/2013                     400.00                                       703024
09/16/2013                     400.00                                       703024
09/03/2013                     400.00                                       703024
08/16/2013                     400.00                                       703024
08/01/2013                     400.00                                       703024
07/16/2013                     400.00                                       703024
06/28/2013                     400.00                                       703024
06/14/2013                     400.00                                       703024

Thisis a true and correct copy of the computerized   official child   support payment records of the Texas Child Support
Disbursement Unit.

This payment record is admissible in a court proceeding as evidence of payments made through the Texas Child Support
Disbursement Unit pursuant to Texas Family Code Section 157.002(b)(3), Section 157.162(c), and Section 234.001(d).


                                                      Page 2   of 7
                    Office of the Attorney General
       Texas Child Support Disbursement Unit Payment Record
Payment Date                    Payment Amount                              Cause   ID
(MM/DD/YYYY)
06/03/2013                     400.00                                       703024
05/16/2013                     400.00                                       703024
05/01/2013                     400.00                                       703024
04/16/2013                     400.00                                       703024
03/29/2013                     400.00                                       703024
03/11/2013                     400.00                                       703024
03/01/2013                     400.00                                       703024
02/19/2013                     400.00                                       703024
02/01/2013                     378.10                                       703024
01/16/2013                     400.00                                       703024
12/26/2012                     400.00                                       703024
12/17/2012                     400.00                                       703024
12/03/2012                     400.00                                       703024
11/16/2012                     400.00                                       703024
11/01/2012                     400.00                                       703024
10/16/2012                     400.00                                       703024
10/01/2012                     400.00                                       703024
09/17/2012                     400.00                                       703024
09/04/2012                     321.54                                       703024
08/16/2012                     400.00                                       703024
08/01/2012                     400.00                                       703024
07/13/2012                     400.00                                       703024
06/29/2012                     400.00                                       703024
06/15/2012                     400.00                                       703024
06/01/2012                     400.00                                       703024
05/16/2012                     400.00                                       703024
05/01/2012                     400.00                                       703024
04/16/2012                     400.00                                       703024
04/02/2012                     400.00                                       703024
03/12/2012                     400.00                                       703024
03/01/2012                     400.00                                       703024
02/16/2012                     400.00                                       703024

Thisis a true and correct copy of the computerized   official child   support payment records of the Texas Child Support
Disbursement Unit.

This payment record is admissible in a court proceeding as evidence of payments made through the Texas Child Support
Disbursement Unit pursuant to Texas Family Code Section 157.002(b)(3), Section 157.162(c), and Section 234.001(d).


                                                      Page 3   of 7
                    Office of the Attorney General
       Texas Child Support Disbursement Unit Payment Record
Payment Date                         Payment Amount                           Cause   ID
(MM/DD/YYYY)
02/01/2012                           383.96                                   703024
01/17/2012                           400.00                                   703024
12/19/2011                           400.00                                   703024
12/16/2011                           400.00                                   703024
12/01/2011                           550.00                                   703024
 11/16/2011                          250.00                                   703024
 11/01/2011                          250.00                                   703024
 10/17/2011                          250.00                                   703024
 10/03/2011                          69.24                                    703024
09/30/2011                           250.00                                   703024
09/19/2011                           69.24                                    703024
09/16/2011                           250.00                                   703024
09/01/2011                           250.00                                   703024
08/16/2011                           250.00                                   703024
07/29/2011                           250.00                                   703024
07/15/2011                           250.00                                   703024
07/01/2011                           250.00                                   703024
06/16/2011                           250.00                                   703024
06/01/2011                           250.00                                   703024
05/16/2011                           250.00                                   703024
05/02/2011                           250.00                                   703024
04/18/2011                           250.00                                   703024
04/01/2011                           250.00                                   703024
03/14/2011                           250.00                                   703024
03/02/2011                           250.00                                   703024
02/16/2011                           250.00                                   703024
02/01/2011                           250.00                                   703024
01/18/2011                           250.00                                   703024
12/20/2010                           250.00                                   703024
12/16/2010                           250.00                                   703024
12/01/2010                           250.00                                   703024
11/16/2010                           250.00                                   703024

Thisis a true and correct copy of the computerized     official child   support payment records of the Texas Child Support
Disbursement Unit.

This payment record   is   admissible  in a court proceeding as evidence of payments made through the Texas Child Support
Disbursement Unit pursuant     to   Texas Family Code Section 157.002(b)(3), Section 15'/.162(o), and Section 234.001(d).

                                                        Page 4   of 7
                    Office of the Attorney General
       Texas Child Support Disbursement Unit Payment Record
Payment Date                    Payment Amount                              Cause   ID
(MM/DD/YYYY)
11/01/2010                      250.00                                      703024
10/18/2010                      250.00                                      703024
10/01/2010                      250.00                                      703024
09/16/2010                      250.00                                      703024
09/01/2010                      299.32                                      703024
07/12/2010                      69.24                                       703024
07/06/2010                      69.24                                       703024
07/01/2010                      250.00                                      703024
06/28/2010                      69.24                                       703024
06/21/2010                      69.24                                       703024
06/16/2010                      250.00                                      703024
06/14/2010                      69.24                                       703024
06/07/2010                      69.24                                       703024
06/01/2010                      69.24                                       703024
06/01/2010                      250.00                                      703024
05/24/2010                      69.24                                       703024
05/17/2010                      69.24                                       703024
05/14/2010                      250.00                                      703024
05/10/2010                      69.24                                       703024
05/03/2010                      69.24                                       703024
05/03/2010                      250.00                                      703024
04/26/2010                      69.24                                       703024
04/19/2010                      69.24                                       703024
04/16/2010                      250.00                                      703024
04/12/2010                      69.24                                       703024
04/05/2010                      69.24                                       703024
04/01/2010                      250.00                                      703024
03/29/2010                      69.24                                       703024
03/22/2010                      69.24                                       703024
03/15/2010                      69.24                                       703024
03/15/2010                      250.00                                      703024
03/08/2010                      69.24                                       703024

Thisis a true and correct copy of the computerized   official child   support payment records of the Texas Child Support
Disbursement Unit.

This payment record is admissible in a court proceeding as evidence of payments made through the Texas Child Support
Disbursement Unit pursuant to Texas Family Code Section 157.002(b)(3), Section 157.162(c), and Section 234.001(d).


                                                      Page   5 of 7
                    Office of the Attorney General
       Texas Child Support Disbursement Unit Payment Record
Payment Date                    Payment Amount                              Cause   lD
(MM/DD/YYYY)
03/01/2010                      69.24                                       703024
03/01/2010                      250.00                                      703024
02/22/2010                      69.24                                       703024
02/16/2010                      69.24                                       703024
02/16/2010                      250.00                                      703024
02/08/2010                      69.24                                       703024
02/01/2010                      69.24                                       703024
01/29/2010                      250.00                                      703024
01/25/2010                      69.24                                       703024
01/19/2010                      69.24                                       703024
01/15/2010                      250.00                                      703024
01/11/2010                      69.24                                       703024
01/04/2010                      69.24                                       703024
12/28/2009                      69.24                                       703024
12/21/2009                      69.24                                       703024
12/21/2009                      250.00                                      703024
12/16/2009                      250.00                                      703024
12/14/2009                      69.24                                       703024
12/07/2009                      69.24                                       703024
11/30/2009                      69.24                                       703024
11/30/2009                      250.00                                      703024
11/23/2009                      69.24                                       703024
11/16/2009                      69.24                                       703024
11/16/2009                      250.00                                      703024
11/09/2009                      69.24                                       703024
11/02/2009                      250.00                                      703024
11/02/2009                      69.24                                       703024
10/26/2009                      205.28                                      703024
10/19/2009                      205.28                                      703024
10/16/2009                      311.84                                      703024
10/13/2009                      205.28                                      703024
10/05/2009                      205.28                                      703024

Thisis a true and correct copy of the computerized   official child   support payment records of the Texas Child Support
Disbursement Unit.

This payment record is admissible in a court proceeding as evidence of payments made through the Texas Child Support
Disbursement Unit pursuant to Texas Family Code Section 157.002(b)(3), Section 157.162(c), and Section 234.001(d).


                                                      Page 6   of 7
                     Office of the Attorney General
        Texas Child Support Disbursement Unit Payment Record
Payment Date                   Payment Amount                               Cause   ID
(MM/DD/YYYY)
10/01/2009                     316.24                                       703024
09/28/2009                     205.28                                       703024
09/22/2009                     362 .79                                      703024
09/21/2009                     205.28                                       703024
08/31/2009                     300.06                                       703024
08/17/2009                     300.06                                       703024
08/03/2009                     549.92                                       703024
07/16/2009                     524.20                                       703024




Thisis a true and correct copy of the computerized   official child   support payment records of the Texas Child Support
Disbursement Unit.

This   payment record admissible in a court proceeding as evidence of payments made through the Texas Child Support
                        is
Disbursement Unit pursuant to Texas Family Code Section 157.002(b)(3), Section 157.162(c), and Section 234.001(d).


                                                      Page 7   of 7